Shipman, J.
These are motions to remand to the state court. The two cases were removed under the provisions of the second and third sections of the act of March 3, 1875. Section 3 requires that the removing party shall make and file in the state court, with his petition, a bond, with surety, for entering, on the specified day, a copy of the record in the circuit court, “and for paying all costs that may be awarded by the circuit court if the said court shall hold that such suit was wrongfully or improperly removed thereto.” Neither of the bonds in these cases contained any provision in regard to costs, but were in accordance with the requirements of section 639 of the Revised Statutes. “The filing of the bond, conditioned as required by the act of 1875, is a condition precedent to the removal of the cause to the federal courts.” If the statutory requirements were not complied with, the cases were not properly removed, this court has no further jurisdiction, and the motions to remand must be granted. Torrey v. Grant Locomotive Works, 14 Blatchf. 269; McLean v. St. Paul & C. R. Co., 17 Blatchf. 363; Babbitt v. Clark, 103 U. S. 606.
The motions are granted, with costs in one only of the cases.